742 N.W.2d 353 (2007)
David P. NEUHAUS, Plaintiff-Appellee,
v.
PEPSI COLA METROPOLITAN BOTTLING COMPANY and Lumbermens Mutual Casualty Company, Defendants-Appellants.
Docket No. 134661. COA No. 274960.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the application for leave to appeal the July 3, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the WCAC properly awarded an attorney fee on plaintiff's medical benefits award. In answering this question, the Court of Appeals shall consider whether the WCAC correctly construed the term "prorate," as it is used in MCL 418.315(1). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.